In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
No. 15‐1194 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

LEMUREL E. WILLIAMS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
            No. 2:14‐cr‐00159 — J.P. Stadtmueller, Judge. 
                      ____________________ 

     ARGUED SEPTEMBER 22, 2015 — DECIDED APRIL 26, 2016 
                  ____________________ 
     
    Before FLAUM, WILLIAMS, and HAMILTON, Circuit Judges. 
    WILLIAMS, Circuit Judge. Lemurel Williams was convicted 
of  being  a  felon  in  possession  of  a  gun.  Williams’s  first  ar‐
gument on appeal is that the prosecution unconstitutionally 
rejected  potential  jurors  because  of  their  race.  We  need  not 
decide  that  issue  because  we  agree  with  Williams’s  second 
argument:  a  new  trial  is  needed  because  the  totality  of  the 
2                                                       No. 15‐1194 

circumstances  regarding  the  jury’s  verdict  was  impermissi‐
bly coercive. 
                       I. BACKGROUND 
    Milwaukee  police  officers  saw  Williams  walking  in  the 
middle of the road and talking on a cell phone at 1:30 in the 
morning.  When  they  asked  him  to  stop,  he  fled,  running 
through a yard and jumping over two fences. He was caught 
and his cell phone and a gun were recovered near the fences 
he  had  leaped.  He  was  tried  and  convicted  for  knowingly 
possessing  a  gun  despite  his  prior  felony  conviction.  See  18 
U.S.C. §§ 922(g)(1), 924(a)(2). 
     A. Potential Race Discrimination In Jury Selection 
    During  jury  selection,  the  prosecution  used  peremptory 
strikes  against  two African‐American  potential  jurors. After 
the jury was sworn, defense counsel challenged the prosecu‐
tion’s  strikes  as  unconstitutional  race  discrimination.  The 
prosecution gave race‐neutral explanations for its strikes, but 
it did so eleven days later (rather than promptly), in writing 
(rather than orally), and in secret (rather than sharing its rea‐
sons  with  the  defense).  The  judge  accepted  the  proffered 
reasons  and  rejected  the  defense’s  challenge.  Williams  chal‐
lenges that decision on appeal. 
     B. Potential Juror Coercion During Deliberation 
   After  three  hours  of  deliberating,  the  jury  returned  a 
guilty  verdict,  which  was  read  aloud  in  court.  At  defense 
counsel’s  request,  the  jury  was  polled—that  is,  jurors  were 
individually  asked,  “Was  this  and  is  this  your  verdict  with 
regard  to  the  defendant,  Lemurel  E.  Williams?”  Juror  1  re‐
sponded “no.” It seems the judge did not hear that response 
because the polling continued, and when all other jurors re‐
No. 15‐1194                                                          3 

sponded  “yes,”  the  judge  dismissed  the  jury  as  if  the  case 
was over. Before the jurors left, defense counsel asked  for  a 
sidebar. After the sidebar, the jurors were re‐polled. 
    Again, Juror 1 rejected the guilty verdict and all other ju‐
rors  affirmed  it.  Without  taking  a  break  or  discussing  the 
situation  with the  lawyers, the judge gave  the  following in‐
struction: 
       Members  of  the  jury,  based  upon  the  repoll  of 
       the  jury,  I’m  going  to  instruct  you  to  return  to 
       your  jury  room  and  renew  your  deliberations 
       since  it  is  necessary  that  each  juror  agree,  that 
       is, your verdict must be unanimous.  
       The court security officer will return the jury to 
       the  jury  deliberation  room,  and  a  new  verdict 
       form  will  be  prepared;  and  they  will  be  in‐
       structed  to  continue  with  their  deliberations 
       until they have reached a unanimous verdict. 
    Ten minutes later, the jury sent the judge a note. The top 
of the note read, “We apologize, we misunderstood the ques‐
tion  that  was  presented  to  each  juror.”  That  portion  was 
signed by a juror (not Juror 1). The bottom of the note read, 
“We have the verdict.” That portion was signed by a differ‐
ent juror (again, not Juror 1). 
    The  jury  returned  to  the  courtroom  and  the  judge  ex‐
plained  that  he  learned  “through  word  from  Mr.  Baumann, 
the bailiff, that the juror who indicated that the verdict was 
not  her  verdict  had  misunderstood”  the  poll  question.  The 
judge continued, “So before we proceed further, Ms. Harris, 
Juror  Number  1,  do  I  have  it  right  that  you  misunderstood 
[the question], and the verdict that was read was and is your 
4                                                         No. 15‐1194 

verdict?” Juror 1 responded, “Yes, I misunderstood the ques‐
tion.” At that point, neither a new verdict nor the prior ver‐
dict was read aloud. The jurors were, however, polled about 
the verdict that had been read earlier, and they all said that 
the  earlier  verdict  was  their  individual  verdict.  The  judge 
stated  that  “the  misunderstanding  has  been  cleared”  and 
dismissed the jury. Williams argues that he was denied a fair 
trial because Juror 1 was coerced into joining the guilty ver‐
dict. 
                           II. ANALYSIS 
     A. Batson Jury Selection Process 
    Williams argues that the prosecution violated the rule of 
Batson  v.  Kentucky, 476 U.S. 79 (1986), which prohibits strik‐
ing  potential  jurors  because  of  their  race.  The  Batson  rule  is 
an important one that protects not only the particular crimi‐
nal defendant, but also potential jurors, the wider communi‐
ty, and our system of justice. See J.E.B. v. Ala. ex rel. T.B., 511 
U.S. 127, 140 (1994); Powers v. Ohio, 499 U.S. 400, 405–07, 411 
(1991); Winston v. Boatwright, 649 F.3d 618, 622, 626 (7th Cir. 
2011).  
   The government asks us to hold that a Batson challenge is 
untimely if made after the venire is dismissed and the jury is 
sworn (as in this case). That rule is sensible; the dismissal of 
the  venire  or  the  swearing  of  the  jury  is  the  presumptive 
deadline  for  making  Batson  challenges.  It  is  the  district 
judge’s  responsibility  to  ensure  that  parties  have  a  fair  op‐
portunity  to  raise  such  challenges;  we  will  not  treat  a  chal‐
lenge  as  forfeited  if  the  opportunity  to  object  was  lacking. 
District judges must ensure that the timing and sequence of 
exercising  strikes,  excusing  the  venire,  swearing  in  jurors, 
No. 15‐1194                                                           5 

and  beginning  the  trial  do  not  preclude  timely  Batson  chal‐
lenges.  To  permit  reasoned  challenges—and  avoid  unrea‐
soned  ones—a  break  could  be  taken  after  strikes  are  exer‐
cised, giving the attorneys time to analyze the strikes. Before 
excusing the venire, the judge could explicitly ask the parties 
whether  they  have  any  Batson  challenges.  We  are  sure  that 
acceptable alternatives exist, so we lay down no mandatory 
procedures,  but  we  remind  judges  to  think  carefully  about 
the process. 
   Judges do not bear the responsibility alone—parties must 
pay attention to process. If a Batson challenge is untimely, it 
may do little good to complain on appeal that the untimeli‐
ness  resulted  from  the  judge’s  jury‐selection  process,  for 
which  the  parties  bear  no  fault.  Fault  aside,  the  lack  of  a 
timely  challenge  might  render  the  record  inadequate  for  a 
probing appellate review. Cf. United States v. Willis, 523 F.3d 
762,  767  (7th  Cir.  2008).  So  if  the  process  does  not  permit 
timely challenges, parties should object to the process itself. 
     Next,  if  a  peremptory  strike  is  challenged  and  the  strik‐
ing party proffers a race‐neutral explanation, the manner in 
which the explanation is given is important. “Batson and its 
progeny direct trial judges to assess the honesty—not the ac‐
curacy—of  a  proffered  race‐neutral  explanation.”  United 
States v. Stephens, 514 F.3d 703, 711 (7th Cir. 2008). And “the 
best evidence of the intent of the attorney exercising a strike 
is  often  that  attorney’s  demeanor.”  Thaler  v.  Hayes,  559  U.S. 
43,  49  (2010)  (quoting  Snyder  v.  Louisiana,  552  U.S.  472,  477 
(2008);  Hernandez  v.  New  York,  500  U.S.  352,  365  (1991)).  So 
race‐neutral explanations should be given in a way that lets 
the judge observe the attorney’s demeanor and assess his or 
her  honesty.  The  process  used  here—receiving  the  explana‐
6                                                                 No. 15‐1194 

tions in writing (instead of orally) and eleven days after the 
strike (instead of promptly)—was flawed. 
    Also troubling is that the district judge accepted the gov‐
ernment’s  explanations  in  secret.  There  was  no  reason  for 
that.  The  government’s  reasons  were  given  after  trial  con‐
cluded, so there was no risk of disclosing strategy. Even in a 
more  typical  case,  secret  explanations  are  strongly  discour‐
aged. While we have held that secret proceedings do not nec‐
essarily violate the Constitution, we stressed that they should 
be  the  exception—”an  adversarial  procedure”  should  be 
used  “whenever  possible.”  United  States  v.  Tucker,  836  F.2d 
                                        1
334, 340 (7th Cir. 1988).  
   The  procedures  used  by  the  district  court  for  evaluating 
the  Batson  challenge  were  problematic.  Nonetheless,  we  do 
not reach the merits of the issue because, as discussed next, 
Williams is entitled to a new trial on separate grounds. 
     B. Circumstances  Surrounding  Jury  Verdict  Were  Im‐
        permissibly Coercive 
                  a. Legal Standard and Standard of Review 
    “Any criminal defendant … being tried by a jury is enti‐
tled  to  the  uncoerced  verdict  of  that  body.”  Lowenfield  v. 
Phelps, 484 U.S. 231, 241 (1988). Coercion occurs when jurors 
“surrender their honest opinions for the mere purpose of re‐
turning  a  verdict.”  United  States  v.  Blitch,  622  F.3d  658,  668 
(7th Cir. 2010). To evaluate potential coercion we look at the 

                                                 
1
  In Davis v. Ayala, 135 S. Ct. 2187 (2015), the majority assumed, and the 
dissent  would  have  held,  that  it  violates  the  Constitution  to  keep  race‐
neutral explanations secret from the other side. Id. at 2197, 2210–11. Giv‐
en the procedural posture, the case did not lead to a relevant holding. 
No. 15‐1194                                                             7 

totality  of  the  circumstances.  Lowenfield,  484  U.S.  at  250; 
Blitch,  622  F.3d  at  669–70.  We  focus  on  the  situation  facing 
the  juror, not  the  intent of the party or  the judge  whose ac‐
tions  created  that  situation.  Blitch,  622  F.3d  at  668;  see  also 
Leake  v.  United  States,  77  A.3d  971,  975  (D.C.  2013)  (“An  in‐
quiry into jury verdict coercion is made from the perspective 
of the jurors.”). We cannot know for certain whether Juror 1 
favored  conviction  all  along  and  merely  misunderstood  the 
poll  question,  in  which  case  she  was  not  coerced.  She  was 
not  asked  to  explain  how  she  misunderstood  the  question. 
We  have  no  quarrel  with  that,  given  the  sometimes  unclear 
line between asking jurors whether the verdict form contains 
a mistake and improperly asking about the deliberative pro‐
cesses.  See  generally  Fed.  R.  Evid.  606(b); United  States  v.  Di‐
Domenico,  78  F.3d  294,  302  (7th  Cir.  1996).  But  to  analyze 
whether the circumstances were impermissibly coercive, we 
consider  the  possibility  that  Juror  1  understood  the  poll 
question correctly and still rejected the verdict. See Brown v. 
United States, 59 A.3d 967, 976 (D.C. 2013) (the “evaluation of 
jury coercion focuses on probabilities, not certainties”).  
    Williams moved for a mistrial on the ground of jury coer‐
cion, and that motion was denied. We review the denial of a 
motion for a mistrial for an abuse of discretion. United States 
v. Mannie, 509 F.3d 851, 856 (7th Cir. 2007). But there is more 
to the standard of review in this case. Although we evaluate 
potential  coercion  by  looking  at  the  totality  of  the  circum‐
stances,  the  government  argues  that  some  of  those  circum‐
stances  should  receive  less  scrutiny  because  Williams  failed 
to object at trial.  
   In  particular,  the  government  argues  that  the  judge’s 
supplemental  jury  instruction  should  be  reviewed  only  for 
8                                                        No. 15‐1194 

plain  error  because  Williams  did  not  immediately  object. 
While the failure to object often results in plain‐error review, 
the circumstances of this case do not fit the mold. Specifical‐
ly:  (1)  the  judge  gave  the  instruction  without  consulting 
counsel, so they did not know what he would say; (2) then, 
without  hearing  from  or  addressing  counsel,  the  judge  im‐
mediately  recessed  to  attend  to  a  civil  trial  over  which  he 
was simultaneously presiding; and (3) the defense moved for 
a mistrial as soon as court resumed, but the jury had already 
reached its verdict. In  short, we cannot confidently say that 
there  was  an  opportunity  to  object  and  fix  any  error.  Cf. 
United  States  v.  Speed,  811  F.3d  854,  858–59  (7th  Cir.  2016) 
(plain‐error review inappropriate if the defendant lacked an 
adequate opportunity to object). 
    In  contrast,  the  plain‐error  standard  is  appropriate  for 
our review of the jury polls because Williams did not object, 
and  there  is  no  indication  that  he  lacked  an  opportunity  to 
do  so.  Under  the  plain‐error  standard,  we  ask  whether  the 
error was “obvious.” United States v. Haldar, 751 F.3d 450, 456 
(7th Cir. 2014). The plain‐error inquiry also asks whether the 
error “affected the defendant’s substantial rights” and “seri‐
ously affected the fairness, integrity, or public reputation of 
the  judicial  proceedings.”  Id.  But  our  overall  inquiry—
whether there was too great a risk of juror coercion—looks at 
the “totality of the circumstances,” and most of the circum‐
stances  here  are  not  subject  to  plain‐error  review.  So  we  do 
not  address  the  last  two  aspects  of  the  plain‐error  standard 
independently as to the jury polls alone. We note that if the 
totality of the circumstances presented too great a risk of ju‐
ror coercion, then Williams’s rights and the fairness, integri‐
ty, and reputation of the judicial proceedings were affected. 
No. 15‐1194                                                             9 

            b. Analysis 
    We  begin  with  the  polls.  Long  ago,  the  Supreme  Court 
held that it is always reversible error to ask a divided jury to 
reveal its numerical division (e.g., ten jurors on one side and 
two  on  the  other).  Brasfield  v.  United  States,  272  U.S.  448 
(1926). But polling a jury that is believed to be unanimous is 
different—a  poll  rarely  reveals  division;  its  purpose  and 
usual  effect is  to  confirm unanimity. See, e.g., Lyell v. Renico, 
470  F.3d  1177,  1184  (6th  Cir.  2006)  (emphasizing  the  differ‐
ence  between  a  post‐verdict  poll  and  an  inquiry  made  to  a 
jury known to be divided). It is true that polling always risks 
revealing  the  jury’s  precise  division  (because  the  final  juror 
could reject the verdict after all others affirm it), but criminal 
defendants  are  entitled  to  a  poll,  Fed.  R.  Crim.  P.  31(d),  and 
Williams’s  lawyer  asked  for  one.  So  Williams  cannot  com‐
plain  about  the  mere  fact  that  a  poll  was  conducted.  That 
said,  the  manner  in  which  a  poll  is  conducted  matters,  and 
the polling in this case risked more coercion than necessary. 
    Once  Juror  1  rejected  the  verdict,  the  verdict  could  not 
stand;  polling  the  remaining  jurors  was  pointless.  See,  e.g., 
Lyell, 470 F.3d at 1183 (noting that, after the third‐to‐last juror 
rejected  the  verdict,  there  was  “little  point  to  continuing  to 
poll the last two jurors”). Williams argues that it was worse 
than pointless, it was coercive because it needlessly revealed 
that  Juror  1  was  the  lone  dissenter,  putting  pressure  on  her 
to switch her vote. 
   In  United  States  v.  Carraway,  108  F.3d  745  (7th  Cir.  1997), 
defendant  John  Carraway  was  tried  jointly  with  four  co‐
defendants.  The  jury  returned  a  guilty  verdict  as  to  all  five 
defendants.  When  polled,  the  seventh  juror  affirmed  the 
verdict as to the other defendants but rejected it as to Carra‐
10                                                                   No. 15‐1194 

way. Id. at 750. After conferring  with the  lawyers, the judge 
resumed  polling,  but  only  as  to  the  other  defendants—no 
subsequent  juror  was  asked  about  Carraway.  Id.  After  con‐
tinued deliberations, the jury unanimously found Carraway 
guilty. Id. at 751. On appeal, Carraway argued that the con‐
tinued  polling  was  coercive.  Rejecting  that  argument,  we 
noted that “[t]he weight of authority suggests that when the 
trial judge continues to poll the jury after one juror disagrees 
with  the  verdict,  reversible  error  occurs  only  when  it  is  ap‐
parent  that  the  judge  coerced  the  jurors  into  prematurely 
rendering a decision and not merely because the judge con‐
tinued to poll the jury.” Id. at 751.2 In comments that sharply 
distinguish Carraway from the present case, we noted that: 
            Carraway  points  to  no  evidence  of  coercion 
            other  than  the  court’s  decision  to  resume  poll‐
            ing.  In  that  regard,  we  note  that  when  Judge 
            Stiehl  decided  to  resume  polling  of  the  other 
            five  jurors,  he  wisely  had  them  asked  solely 
            about  the  verdicts  against  the  other  four  de‐
            fendants,  not  Carraway.  His  decision  to  pro‐
            ceed  in  that  fashion  averted  further  disclosure 

                                                 
2  That is the rule in six circuits. United States v. Penniegraft, 641 F.3d 566, 

579–80 (4th Cir. 2011); Lyell v. Renico, 470 F.3d 1177 (6th Cir. 2006); United 
States v. Gambino, 951 F.2d 498, 502 (2d Cir. 1991); United States v. Fiorilla, 
850  F.2d  172,  176  (3d  Cir.  1988);  Amos  v.  United  States,  496  F.2d  1269, 
1272–73 (8th Cir. 1974); United States v. Brooks, 420 F.2d 1350, 1353 (D.C. 
Cir.  1969).  The  Eleventh  Circuit  holds  that  continued  polling  is  “per  se 
error”  under  Brasfield  because  it  reveals  the  numerical  division  of  the 
jury “for  no reason  at all.”  United  States  v.  Spitz,  696  F.2d 916 (11th  Cir. 
1983). As discussed below, this case involves coercive circumstances be‐
yond polling alone, so we need not decide whether a bright‐line rule, as 
in Spitz, should apply in this circuit. 
No. 15‐1194                                                                      11 

           as  to  the  numerical  division  of  the  jury  (see 
           [Brasfield]),  and  relieved  the  objecting  juror  of 
           any  additional  pressure  that  she  might  have 
           experienced had further polling as to Carraway 
           confirmed in open court  that  she  was the lone 
           dissenter. Id. at 751. 
    Had  the  judge  here  followed  the  “wise”  approach  de‐
scribed  in  Carraway—that  is,  had  he  stopped  polling  once 
Juror  1  rejected  the  verdict—the  likelihood  of  coercion 
would have been far less substantial.3 Instead, he polled the 
entire  jury,  revealing  its  precise  division  and  putting  pres‐
sure on Juror 1 as the publicly known lone dissenter. We are 
confident that the judge did not intend to pressure anyone (it 
appears  he  did  not  hear  Juror  1’s  response),  but  the  judge’s 
intentions are not at issue. Blitch, 622 F.3d at 668. Indeed, the 
judge’s innocent failure to hear Juror 1 led to additional coer‐
cive  actions:  dismissing  the  jury  (which  could  convey  that 
the  judge  was  eager  to  end  the  case4)  and  publicly  polling 
the  entire  jury  a  second  time.  See  Lowenfield,  484  U.S.  at  251 
(“The court here polled the jury not once, but twice, increas‐
ing whatever coercive effect a single poll would have had.”) 
(Marshall, J., dissenting). So the manner of polling risked co‐
ercion to a greater extent than necessary. Given that the con‐
tinued  polling  served  no  purpose  at  all,  departed  from  the 
                                                 
3  Other courts have followed the “wise” approach, terminating a poll as 

soon  as  a  lack  of  unanimity  was  revealed.  E.g.,  United  States  v.  Thomas, 
791 F.3d 889, 897–90 (8th Cir. 2015); Leake, 77 A.3d at 976; United States v. 
Carrasquilla‐Lombada, No. 8:14‐cr‐394, 2015 U.S. Dist. LEXIS 48258, at *7–8 
(M.D. Fla. Apr. 13, 2015). 
4 A juror might have thought the judge was eager to end the case because 

the jurors knew the judge was simultaneously presiding over a civil trial. 
12                                                           No. 15‐1194 

approach  we  approved  in  Carraway,  and  happened  twice, 
the error was “plain” and “obvious.” 
     Immediately  after  Juror  1  twice  rejected  the  verdict,  the 
judge instructed  the  jurors “to continue with their delibera‐
tions  until  they  have  reached  a  unanimous  verdict.”  Stand‐
ing  alone,  that  instruction  might  be  viewed  as  less  coercive 
than  “You  have  got  to  reach  a  decision  in  this  case,”  an  in‐
struction  that  the  Supreme  Court  held  was  overly  coercive. 
Jenkins v. United States, 380 U.S. 445, 446 (1965). But we must 
look  at  the  totality  of  the  circumstances,  including  the  fact 
that  the  instruction  came  at  a  very  sensitive  moment—
immediately after Juror 1 was identified as the lone dissent‐
er.  See  Blitch,  622  F.3d  at  670  (“At  the  time  of  that  direction, 
apparently only a single vote stood between the defendants 
and conviction, and care was especially important.”).  
    In Lowenfield v. Phelps, the Supreme Court analyzed a par‐
ticular  combination  of  a  jury  poll  and  subsequent  instruc‐
tion. In that case, when the jury had trouble reaching a ver‐
dict,  the  judge  asked  each  juror  whether  he  or  she  thought 
that  further deliberations  would be helpful. Eleven said  yes 
and one said no. 484 U.S. at 234–35. The judge told the jurors 
to continue deliberating, and gave the following instruction: 
        When  you  enter  the  jury  room  it  is  your  duty 
        to  consult  with  one  another  to  consider  each 
        other’s views and to discuss the evidence with 
        the  objective  of  reaching  a  just  verdict  if  you 
        can  do  so  without  violence  to  that  individual 
        judgment. 
        Each  of  you  must  decide  the  case  for  yourself 
        but only after discussion and impartial consid‐
No. 15‐1194                                                            13 

        eration of the case with your fellow jurors. You 
        are not advocates for one side or the other. Do 
        not hesitate to reexamine your own views and 
        to  change  your  opinion  if  you  are  convinced 
        you are wrong but do not surrender your hon‐
        est  belief  as  to  the  weight  and  effect  of  evi‐
        dence solely because of the opinion of your fel‐
        low jurors or for the mere purpose of returning 
        a verdict. Id. at 235. 
     The  Supreme  Court  noted  that  some  “combinations  of 
supplemental  charges  and  polling”  could  be  coercive,  but 
held  that  the  particular  combination  in  Lowenfield  was  not. 
Id. at 241. The Court relied in part on the fact that the jury’s 
division was revealed “not as to how they stood on the mer‐
its  of  the  verdict,  but  how  they  stood  on  the  question  of 
whether further deliberations might assist them in returning 
a verdict.” Id. at 240. That is not the case here. 
    Moreover,  important  to  Lowenfield’s  holding  was  the  fact 
that the neutrally worded instruction was a far cry from the 
coercive mandate from Jenkins (“You have got to reach a de‐
cision in  this  case.”). Lowenfield, 484  U.S. at 239. Indeed,  the 
Lowenfield instruction bears a striking resemblance to the Sil‐
vern instruction—the instruction given in this circuit when a 
jury  is  deadlocked.  The  Silvern  instruction  tells  jurors  that 
they  should  “make  every  reasonable  effort”  to  reach  the 
“goal”  of  a  unanimous  verdict,  but  that  they  “should  not 
surrender [their] honest beliefs about the weight or effect of 
evidence just because of the opinions of [their] fellow jurors 
or  just  so  that  there  can  be  a  unanimous  verdict.”  Pattern 
Criminal Jury Instructions of the Seventh Circuit 7.03 (2012) (cit‐
ing  United  States  v.  Silvern,  484  F.2d  879,  883  (7th  Cir.  1973) 
14                                                       No. 15‐1194 

(en banc)). The comment to the pattern instruction suggests 
exclusively giving this instruction “to avoid inadvertently co‐
ercive substitutes.” 
    The government is right that the Silvern instruction is not 
required unless the jury is deadlocked. Willis, 523 F.3d at 775. 
But where a district judge instructs a divided jury, a compar‐
ison between the Silvern instruction and the instruction giv‐
en  can  inform  our  analysis  of  potential  coercion.  See  United 
States v. Fouse, 578 F.3d 643, 652 (7th Cir. 2009) (“If a district 
court  deviates  from  the  [Silvern]  instruction[],  we  will  re‐
verse  if the  ultimate instruction  given was ‘coercive  of una‐
nimity.’”).  A  comparison  here  is  revealing.  The  Silvern  and 
Lowenfield  instructions  state  that  a  unanimous  verdict  is  the 
goal, but they also remind jurors not to surrender their hon‐
est  beliefs  just  to  achieve  that  goal.  In  contrast,  the  judge 
here said nothing to the jurors about preserving their honest 
beliefs.  So  while  we  do  not  hold  that  the  Silvern  instruction 
was  required,  a  totality‐of‐the‐circumstances  analysis  cannot 
ignore  that  the  well‐known  Silvern  instruction  would  have 
been less coercive than the instruction given here. See Brown, 
59 A.3d  at  977  (holding  that  when  an  “atmosphere  of  coer‐
cion exists,” the judge must give an instruction that reminds 
jurors not to surrender their honest beliefs). 
   Just ten minutes after the judge’s instruction, the jury sent 
a note saying “we” misunderstood the polling question and 
“we”  have  a  unanimous  verdict.  Strangely,  the  note  was 
signed  by  two  jurors  but  not  by  Juror  1  (even  though  only 
Juror 1 had rejected the prior verdict). Also strange is an un‐
explained “misunderstanding” in a case that did not involve 
multiple  defendants,  multiple  counts,  or  any  possibility  of 
an inconsistent  verdict. We  have stated that a supplemental 
No. 15‐1194                                                             15 

instruction is less likely to have been coercive when the jury 
deliberated for a long time after receiving the instruction be‐
fore returning a verdict. E.g., United States v. De Stefano, 476 
F.2d  324,  337  (7th  Cir.  1973);  United  States  v.  Bambulas,  471 
F.2d 501, 506 (7th Cir. 1972). Conversely, it is somewhat more 
likely that a potentially coercive instruction was in fact coer‐
cive  when  the  jury  returns  a  verdict  very  quickly  after  re‐
ceiving  the  instruction.  See  Lowenfield,  484  U.S.  at  240  (“We 
are mindful that the jury returned with its verdict soon after 
receiving  the  supplemental  instruction,  and  that  this  sug‐
gests  the  possibility  of  coercion.”);  Smith  v.  Curry,  580  F.3d 
1071, 1083–84 (9th Cir. 2009); United States v. Yarborough, 400 
F.3d  17,  22  (D.C.  Cir.  2005);  United  States  v.  Webb,  816  F.2d 
1263, 1267 (8th Cir. 1987). 
     Finally,  when  the  jury  returned  to  the  courtroom,  the 
judge stated in open court that he had “learned” that Juror 1 
specifically  had  misunderstood  the  polling  question  (even 
though that is not what the jury’s note says). He then public‐
ly  identified  Juror  1  by  name  and  asked,  “Ms.  Harris,  Juror 
Number  1,  do  I  have  it  right  that  you  misunderstood  [the 
question],  and  the  verdict  that  was  read  was  and  is  your 
verdict?”  (emphasis  added).  To  reject  the  verdict,  Juror  1 
would  have  had  to  tell  the  presiding  federal  judge  that  he 
was wrong—no easy task for a juror, especially one already 
enduring coercive circumstances. 
     We  reiterate  that  we  are  confident  the  judge  did  not  in‐
tend to  coerce anyone.  But the  focus is on the  juror and we 
hold that the totality of the circumstances—the combination 
of  the  polls,  the  fact  of  a  lone  dissenter,  the  instruction,  the 
content  and  timing  of  the  jury’s  note,  and  the  form  of  the 
judge’s direct question—was impermissibly coercive, even if 
16                                               No. 15‐1194 

none  of  those  circumstances  standing  alone  would  have 
been. So the judgment cannot stand. 
                    III. CONCLUSION 
  We  REVERSE  the  judgment  of  the  district  court  and 
REMAND for a new trial.